         Case 1:18-cr-00427-PGG Document 104 Filed 07/09/19 Page 1 of 31




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------X

UNITED STATES OF AMERICA,


                                                            Dkt. No. 18-CR-427
                 v.



MICHAEL BONANNO,

                                   Defendant.

--------------------------------------------------X




                                   SENTENCING MEMORANDUM




Edward V. Sapone, Esq.
Chase S. Ruddy, Esq.
Sapone & Petrillo, LLP
Attorneys for Defendant
Michael Bonanno
One Penn Plaza, Suite 5315
New York, New York 10119
Telephone: (212) 349-9000
E-mail: edward@saponelaw.com
       Case 1:18-cr-00427-PGG Document 104 Filed 07/09/19 Page 2 of 31




                                              TABLE OF CONTENTS


                                                                                                                                    Page


I.     Introduction .......................................................................................................................1

II.     Mr. Bonanno’s History & Characteristics and the Nature &
        Circumstances of the Offense (§3553(a)(1)) ...................................................................3

        a.         Mr. Bonanno’s History & Characteristics .........................................................3

        b.         Nature and Circumstances of the Offense ........................................................13

III.    Remaining Factors of 18 U.S.C. §3553(a) ...................................................................17

        a.         The Need for the Sentence Imposed to Reflect the Seriousness
                   of the Offense, to Promote Respect for the Law, to Provide
                   Just Punishment for the Offense, and to Avoid Unwarranted
                   Sentence Disparities ..........................................................................................17

        b.         The Requested Sentence Can Provide Adequate Deterrence, and
                   Protect the Public from Future Offenses by Mr. Bonanno................................21

IV.    Conclusion .....................................................................................................................27




                                                                 i
            Case 1:18-cr-00427-PGG Document 104 Filed 07/09/19 Page 3 of 31




                                                TABLE OF AUTHORITIES



                                                                                                                                        Page(s)

Cases

Gall v. United States,
   552 U.S. 38 (2007) ...................................................................................................................19

Griffin v. Wisconsin,
   483 U.S. 868, 874 (1987) .........................................................................................................19

United States v. Booker,
   543 U.S. 220 (2005) .................................................................................................................21

United States v. Knights,
   534 U.S. 112, 119 (2001) .........................................................................................................19

United States v. Nesbeth,
   (E.D.N.Y., 15-CR-018 (FB)) ...................................................................................................19


Statutes

18 U.S.C. §3553(a) ................................................................................................................ passim

28 U.S.C. § 994(j) ..........................................................................................................................23


Other Authorities

Alternative Sentencing in the Federal Criminal Justice System,
    United States Sentencing Commission, January 2009 .............................................................19

Andrew von Hirsch, Anthony Bottoms, Elizabeth Burney, and P-O. Wikstrom,
   “Criminal Deterrence and Sentence Severity: An Analysis of Recent Research,”
   Oxford: Hart Publishing (1999) ...............................................................................................21

David Weisburd et al., Specific Deterrence in a Sample of Offenders
   Convicted of White-Collar Crimes, 33Criminology 587 (1995) .............................................22

Donald P. Green & Daniel Winik, Using Random Judge Assignments
   to Estimate the Effects of Incarceration and Probation on Recidivism
   among Drug Offenders, 48 Criminology 357 (2010) ..............................................................22



                                                                      ii
          Case 1:18-cr-00427-PGG Document 104 Filed 07/09/19 Page 4 of 31




Michael Pinard, Collateral Consequences of Criminal Convictions:
   Confronting Issues of Race and Dignity, 85 N.Y.U. L. Rev. 457, 459 (2010) ........................19

Michael Tonry, Purposes and Functions of Sentencing, 34 Crime and Justice:
   A Review of Research 28-29 (2006) .......................................................................................22

Michelle Alexander, The New Jim Crow 142 (2010)....................................................................19

Recidivism and the ‘First Offender”: A component of the Fifteen Year
   Report on the U.S. Sentencing Commission’s Legislative Mandate,
   United States Sentencing Commission, May 2004 ..................................................................22

Steven N. Durlauf & Daniel S. Negin, Imprisonment and Crime:
   Can Both be Reduced?, 10 Criminology & Pub. Pol'y 13, 37 (2011) .....................................22

United States Sentencing Commission Sourcebook of
   Federal Sentencing Statistics for Fiscal Year 2018 .................................................................21

Valerie Wright, Ph.D., Deterrence in Criminal Justice: Evaluating Certainty v. Severity of
   Punishment, The Sentencing Project (November 2010) available at
   http://www.sentencingproject.org/doc/Deterrence% 20Briefing% 20.pdf ..............................22




                                                             iii
        Case 1:18-cr-00427-PGG Document 104 Filed 07/09/19 Page 5 of 31




                                      I.     Introduction

       As counsel to Defendant Michael Bonanno, I offer this memorandum to assist the Court

to arrive at the appropriate sentence, which I strongly believe is a three-year term of probation,

with eight months home confinement, and 300 hours of community service.

       Mr. Bonanno accepted responsibility on January 25, 2019, to counts one (bank fraud) and

two (conspiracy to commit bank fraud) of a three-count information (18-CR-427). The

Government, Probation and I agree that the advisory Guidelines range is 37 to 46 months of

imprisonment (Offense Level 21, CHC I). The Probation Department believes that a Guidelines

sentence is greater than necessary and recommends a below-Guidelines sentence of 24 months of

imprisonment. While we agree with Probation that the factors of 18 U.S.C. §3553(a) call for a

below-Guidelines sentence, we believe that a non-incarceratory sentence with the above

recommended conditions will satisfy the goals of sentencing and the parsimony clause. While we

stand by the Guidelines analysis recommended by our plea agreement, the requested sentence

would be consistent with the Guidelines based on the actual loss caused by Mr. Bonanno’s

participation in the offense (Zone B, Offense Level 11, CHC I).

       My hope is that this memorandum, coupled with my arguments at sentencing, will

adequately demonstrate to Your Honor that this is a case in which the Court’s analysis of the

whole person being sentenced and the kinds of sentences available should result in a creative,

non-custodial sentence that satisfies the parsimony clause while respecting the goals of

sentencing.

       Mr. Bonanno has learned a very difficult and valuable lesson. He is a hard-working and

devoted husband and hands-on father to three young children, who is riddled with regret over his

actions and desires to live the rest of his life as a positive and contributing member of the
        Case 1:18-cr-00427-PGG Document 104 Filed 07/09/19 Page 6 of 31




community. He is someone who, despite his error in judgment, otherwise served the community

as a police officer without incident for nearly 18 years, and has been an outstanding father who

shares a very close and special bond with his children.

       As the Court considers the whole person whom it will sentence, we wish to highlight the

unique facts and circumstances of Mr. Bonanno’s life:

   (1) Family Man – Mr. Bonanno’s three children: A (12), L          (9) and B    (7), rely on
       him tremendously. L    requires speech therapy for stuttering, and has demonstrated an
       added need for Mr. Bonanno’s support;

   (2) Service to His Community – The instant misconduct aside, Mr. Bonanno served
       faithfully as a member of the NYPD from 2001 until earlier this year following his guilty
       plea. He was known by his fellow officers, friends and neighbors, as someone who
       always was willing and eager to help anyone in need. He was recognized for his dutiful
       service as a member of the NYPD’s 6th Precinct, and for his service as a member of the
       missing persons squad and crime stoppers, among other posts. Mr. Bonanno was also
       one of the many brave officers who assisted in the aftermath of 9/11, as a result of which
       his respiratory and gastrointestinal health has been compromised;

   (3) No Risk of Recidivism – Mr. Bonanno is a 45-year-old first-time offender with zero
       criminal history points who has accepted full responsibility and has been a model citizen
       since his arrest 17 months ago; social science research supports the conclusion that he
       presents a very low risk of recidivism; and

   (4) Nature & Circumstances of the Offense – the circumstances surrounding Mr.
       Bonanno’s participation in the instant offense underscore the aberrational nature of the
       crime. He ran into co-defendant Domenic Aiello, a friend from 20 years earlier. Aiello
       tricked Mr. Bonanno with a sob story regarding his financial situation, and Mr. Bonanno
       felt compelled to help. In return for Mr. Bonanno’s help, Aiello offered to pay some of
       Mr. Bonanno’s bills from his deceased father’s account. Over the course of the following
       three months, in exchange for cash provided by Mr. Bonanno, Aiello made payments to
       Mr. Bonanno’s credit cards and mortgage, and gave Mr. Bonanno a number of purported
       “rent” checks, virtually all of which were returned unpaid. Mr. Bonanno became
       suspicious after Aiello’s payments to Mr. Bonanno kept bouncing. Mr. Bonanno then
       consciously avoided learning the truth that Aiello was lying to Bonanno and had
       involved Bonanno in fraud. While the Guidelines account for $1,457,642 in attempted
       payments to Mr. Bonanno’s accounts, the reality is that his conduct resulted in actual
       losses of only $15,686.22, while he paid Aiello approximately $15,000 in cash, and
       suffered numerous fees, expenses, and interest relating to his overdrawn credit cards. The
       result, is that Mr. Bonanno, far from profiting from his criminal conduct, actually lost
       money.




                                                2
         Case 1:18-cr-00427-PGG Document 104 Filed 07/09/19 Page 7 of 31




        As discussed in greater detail below, the factors of 18 U.S.C. §3553(a) demonstrate that

the requested sentence meets the ends of justice.



                II.       Mr. Bonanno’s History & Characteristics and the
                          Nature & Circumstances of the Offense (§ 3553(a)(1))

a.      Mr. Bonanno’s History & Characteristics

        Michael Bonanno was born in Jackson Heights, Queens. His Father was a foreman in the

painters union; his mother was a homemaker. Both suffered from alcoholism leading to their

untimely deaths. His father died at the age of 49 from complications associated with alcoholism.

His mother died not long after, at the age of 54, from kidney failure.

        For the first seven years of his life, Mr. Bonanno, his parents, and his three siblings,

resided with his grandparents in Astoria, Queens. The family of six then moved into a nearby

one-bedroom apartment, where they lived until Mr. Bonanno was 19. The small apartment was

crowded, and Mr. Bonanno and his three siblings were all forced to sleep in the living room. Mr.

Bonanno and his younger brother shared the couch, while the two girls slept on a makeshift bunk

bed their father built.

        Mr. Bonanno and his siblings made due with the bare essentials, and the family home

often devolved into chaos as a result of his parents’ drinking. His mother, in particular, drank

throughout the day while the children were at school, and drank to excess on a daily basis. Beer

cans were routinely hidden in the washing machine or under the sink. On some occasions, when

Mr. Bonanno was playing in the street with his friends, she would come out of the apartment

visibly drunk and stumble to the store to buy more booze. At times she even passed out on the

sidewalk.




                                                 3
        Case 1:18-cr-00427-PGG Document 104 Filed 07/09/19 Page 8 of 31




       When Mr. Bonanno’s mother was inebriated, which was most of the time, she would pick

fights with his father. On some occasions, those fights became violent, and on one occasion, Mr.

Bonanno recalls his mother being “knocked out” by his father. When his parents fought, Mr.

Bonanno was the one who typically tried to step in and stop it. At other times, when he got home

from school, he would seek to hide his parents’ liquor bottles in an attempt to prevent the

inevitable fight that would happen if the two continued drinking into the evening.

       Mr. Bonanno’s mother also suffered from depression throughout his childhood, which

she perhaps sought to self-medicate with the excessive drinking. At times, however, she reached

such a low point that she became suicidal. Mr. Bonanno recalls an instance when he was only

nine: he came home from school and found that his mother had cut her wrist. Mr. Bonanno was

the one who had to call the police and watch as his mother was taken away in an ambulance.

       He found it difficult to stay focused in school, and was often distracted and concerned for

his mother. He barely received passing grades in the ninth and 10th grades at Long Island City

High School. The Family then moved to Bensonburst, Brooklyn, where Mr. Bonanno attended

Lafayette High school during his third and final years. There, his grades improved some, and he

graduated in 1994.

       By that time, however, his father began to suffer health problems associated with his long

history of alcoholism; he was unable to work consistently. Mr. Bonanno made the difficult

choice to forsake college, at least initially, to work, so he could help support his family while his

father remained out of work. He also became responsible for taking his father to all of his

medical appointments until he died a few years later.

       According to Barbara Jaeger, one of Mr. Bonanno’s cousins: “Even though Michael was

not the oldest of his siblings, he took over the role of his father in the family. He would look out




                                                 4
        Case 1:18-cr-00427-PGG Document 104 Filed 07/09/19 Page 9 of 31




for his sisters and brother and helped them if they needed anything. They would go to him for

advice and he never turned them away. Michael willingly took over this responsibility because

he is a caring, loving brother and truly wanted to see his siblings have a normal life.” (Exhibit

A).

       Always a hard worker, Mr. Bonanno landed a job in 1993, during his junior year in high

school, as a stock clerk at Genovese Drugs, a family-run drug store. After graduating, he was

promoted to assistant manager. He was largely in charge of maintaining the inventory and

remained in the position for a year and a half. Then, in January 1996, Mr. Bonanno was able to

secure a position as a paraprofessional with the New York City Board of Education. For five and

a half years, he worked with learning disabled students in a Specialized Instruction Environment

(SIE VII). He assisted the classroom teacher, and helped to resolve classroom crises.

       According to his wife, Donna: “Michael worked one on one with students who came

from struggling homes. He supported students in numerous ways. For example, Michael would

accompany students to school by meeting them at their home in the morning and riding the

school bus with them. Additionally, he would ride the school bus back home with them at the

end of the day. Students felt safe with Michael.” (Exhibit B).

       This is echoed by Grace Saphire, one of Mr. Bonanno’s co-workers at P.S. 231k and P.S.

215k: “He had such a warm, caring way with the students, and he was a good role model for

them. He worked very well with the teachers, paraprofessionals and supervisors.” (Exhibit C).

       While working at an elementary school in Staten Island, Mr. Bonanno met Donna, who,

at the time, was student teaching at the school. The two began dating, and in October 2002, they

married.




                                                 5
       Case 1:18-cr-00427-PGG Document 104 Filed 07/09/19 Page 10 of 31




       While Mr. Bonanno enjoyed working in the classroom as a paraprofessional, especially

the reward of working with special needs children, he had always dreamed of becoming a police

officer and serving our community. According to Donna: “[f]rom the moment I met Michael all

he wanted to do was become a NYC police officer. It was in his blood. Michael dedicated

himself to help people.” (Exhibit B).

       While working for the Department of Education, Mr. Bonanno had the opportunity to

take college classes paid for by the DOE. He began taking a few courses at a time, on nights and

weekends, at Kingsborough Community College, until he had accumulated the requisite 70

credits to apply to the Police Academy.

       Mr. Bonanno first applied, and was accepted, to the Police Academy in 2000, but failed

the final exam. Undeterred, he repeated the academy the following year, successfully completing

it and, in July 2001, he joined the NYPD as a patrol officer at the 6th Precinct. According to his

wife, it was “one of the happiest days of his life.” (Exhibit B).

       Mr. Bonanno was on the job less than two months when the Towers were attacked, and

he rushed in to help in the immediate aftermath. According to his wife, Mr. Bonanno “worked

tirelessly day and night at the [ground zero] recovery site.” (Exhibit B). As a result of his time at

Ground Zero, he has developed several health complications, for which he has qualified for

medical care through the World Trade Center Health Program (see Exhibit D), including chronic

sinus infections, obstructive sleep apnea and gastroesophageal reflux disease (GERD). (See

Exhibit D). He underwent nasal surgery in 2017 to repair a deviated septum. The surgery brought

about only limited improvement. He is required to use a CPAP machine nightly to prevent

dangerous drops in his oxygen levels while he sleeps, and he uses a nasal steroid inhaler daily.

He is currently scheduled for a second surgery on July 12, 2019, to address continued issues with




                                                  6
       Case 1:18-cr-00427-PGG Document 104 Filed 07/09/19 Page 11 of 31




his breathing and sinuses. (See Exhibit E). He also continues to suffer from hiatal hernia, which

causes him reflux and pain on the right side of his chest. He takes Ranitidine daily to manage the

symptoms.

       Mr. Bonanno fought on to engage in a nearly 18-year career with the NYPD. He served

as a patrol officer at the 6th precinct until 2004, when he joined the Grand Larceny Task Force.

Donna Bonanno describes the impact that Mr. Bonanno had, helping many people in the

community, and the relationship he had with the people he served: “Michael made sure he knew

everyone and let the community know if they needed anything he would be there for them. He

still has many friendships from his time at the 6th Precinct, not just police officers but community

members.” (Exhibit B).

       Angela Tsikis similarly shares: “I remember early on when getting to know Mike how

impressed I was with his passion for his work. I remember thinking I want to find a career that

will make me as excited and invested in what I’m doing as much as he did. […] His passion for

helping and protecting people came through in every interaction he had with people.” (Exhibit

F).

       After two years on the Grand Larceny Task Force, he was promoted to Detective, and

worked out of the 6th Precinct Detective Squad, investigating primarily burglaries and robberies.

After two years there, in 2008, Mr. Bonanno joined the Missing Persons Squad, where he spent

the next seven years. This posting also had a profound effect on Mr. Bonanno. According to his

wife: “Michael worked with many families in helping them find loved ones. The heartbreaking

stories never got to Michael because he knew what he had to do, bring families together. That

meant more to Michael than anything especially since he is a family man.” (Exhibit B).




                                                 7
        Case 1:18-cr-00427-PGG Document 104 Filed 07/09/19 Page 12 of 31




        In 2015, Mr. Bonanno transferred to the Crime Stoppers Unit, where he worked until his

arrest in this case. Following his arrest, up until his guilty plea, Mr. Bonanno worked as a court

officer in the New York City courts. He was terminated by the department following his guilty

plea.

        Mr. Bonanno was a well-respected member of the NYPD, who did much good for our

community. For example, in 2007, he was recommended for a commendation by one of the

citizens for whom he helped get justice following a brutal assault. In a message sent to then

Police Commissioner Raymond Kelly, Glenn Berman wrote:

               My wife Bernadita Berman who suffered a stroke a year ago and
               now walks with a cane, was brutally assaulted last week
               (Wednesday August 22, 2007 6:45am) by four thugs. Three of the
               four criminals have been apprehended, thanks to the unrelenting
               officers of the 6th precinct, I would especially like to name the two
               detectives Michael Bonanno and James Walsh for the quick
               apprehension of these thugs. My wife is doing well and does not
               feel the part of a victim, thanks to these detectives and the 6th
               precinct officers, they have given her the ability to fight back and
               see justice done. Please see to it these detectives get the
               recognition they truly deserve.

(Exhibit G).

        On another occasion, in 2005, when Mr. Bonanno was working as a member of the Grand

Larceny Task Force, he received a commendation from the United States Postal Inspection

Service for his assistance in the apprehension of a suspect. In a letter to Police Commissioner

Kelly, US Postal Inspector S.V. Comparato wrote:

               On April 6, 2005, I was in Battery Park City when I received a call
               advising me unidentified subject was recognized from photos and
               was currently fleeing eastbound on 12th Street. I immediately
               contacted Officer Bonanno and requested assistance. Because of
               their quick response and initial on scene investigation, I was able
               to execute my federal arrest warrant and arrest FNU LNU a/k/a
               “Mer Bellamy” later identified as Adnan Touzami. With evidence
               recovered from the scene and evidence gathered throughout the



                                                8
          Case 1:18-cr-00427-PGG Document 104 Filed 07/09/19 Page 13 of 31




                 past six months, Mr. Touzami is cooperating with the Federal
                 Government and we estimate several more arrests and the demise
                 of a Moroccan Identity theft crew. Please extend my wishes on a
                 job well done.

(Exhibit G).

          James Gillespie, who worked as Mr. Bonanno’s partner for a time on patrol in Greenwich

Village, shares his observations of what a devoted officer Mr. Bonanno was: “I was impressed

with his calm reassuring demeanor and willingness to help others, under all circumstances. He

was always the first person to offer assistance or aid to both the general public and his fellow

officers. […] Mike lives his life to serve others, sometimes at great expense to himself. He is a

model human being and a true family man. […] I am proud to have served as his partner in the

NYPD and prouder to call him a friend.” (Exhibit H).

          This sentiment is echoed by Karen Pan, who partnered with Mr. Bonanno as part of the

Manhattan South Grand Larceny Task Force, and who worked with him again as a member of

the 6th precinct detective squad: “If I needed or if anyone needed assistance with anything he

would be the first to volunteer. He stayed past his scheduled hours on numerous occasions while

never complaining. He always made sure that everyone was taken care of. […] Michael Bonanno

is an extremely generous person […]. He is well spoken of by all those who were lucky enough

to work with him.” (Exhibit I).

          In addition to his history as a dedicated police officer, Mr. Bonanno has shown that he is

a devoted family man. He and his wife have worked hard to build a successful life together. Mrs.

Bonanno now works as an elementary school principal. They had three children: A           Bonanno

(12), L      Bonanno (9) and B       Bonanno (7). All three children are in good health, and doing

well in school. According to his wife, Mr. Bonanno, in particular, strove to provide the children

with the kind of father and household he never had as a child, and to always be there for them.



                                                  9
       Case 1:18-cr-00427-PGG Document 104 Filed 07/09/19 Page 14 of 31




Mrs. Bonanno describes him as an “excellent parent and spouse, who is highly engaged in the

care and activities of their children.” (PSR p. 12, ¶71).

       Because Mrs. Bonanno has to be at school early in the morning for her role as principal,

Mr. Bonanno often arranged to work at night so that he could be there for their children during

the day. According to Mrs. Bonanno:

               Being a father was the most important job to Michael. […] When
               the children began school, it was Michael who would dress them in
               the morning, do A ’s and B ’s hair with big bows and fancy
               clips, make their lunch and walk them to school, which he still
               currently does. Michael attended and attends all their parent
               engagement activities, including trips and PTA meetings. […]
               Michael supports our children with their homework and takes them
               to all their afterschool activities. When we realized our son L
               had a disability it was Michael who found a speech therapist to
               work with him. Michael attends all of L ’s IEP meetings. […]
               Not only is school important to Michael, but he makes sure that
               our children are well rounded. Michael takes them to the park, to
               the mall, to museums and to the movies. My children always want
               to be with their daddy.

(Exhibit B).

       It is evident to virtually everyone who crosses paths with Mr. Bonanno that he is

dedicated to his family. The more than 30 letters submitted to the Court are replete with

references to what an amazing father and family man Mr. Bonanno is.

       For example, Aaron Bastedo shares: “Michael is and has been a very devoted and loving

family man. […] I have witnessed Michael take real caring interest in the lives of those around

him and truly care about the well-being of each and every one of those people in his life,

especially those of his family and friends. […] I have witnessed him be an outstanding role

model and raise his children with principles and integrity.” (Exhibit J).

       Kevin Valenti, a friend of Mr. Bonanno’s for the past 22 years, similarly writes: “Michael

always puts family first and his 3 kids are his world. He’s a hands on father and there is nothing



                                                 10
       Case 1:18-cr-00427-PGG Document 104 Filed 07/09/19 Page 15 of 31




he wouldn’t do for them. He sits with them everyday and helps them with their school work and

is there for them when any problem arises.” (Exhibit K).

       And according to Patricia McCarthy: “Michael Bonanno is a true family man. I have

been in the presence of him and his three children and have seen him interact with them as a

father. He has such incredible love for his wife and children and has worked extremely hard his

entire life to provide for them. He has made a beautiful home for them in Staten Island. He

attends all their school functions, helps with homework and guides them spiritually by attending

Mass with them. He is so proud of them and has often had them perform a dance routine or draw

a picture for me to showcase their newest achievement.” (Exhibit L).

       And Mr. Bonanno’s love and dedication to his family extends beyond just his immediate

family. His brother-in-law, Glenn Baldwin Jr., shares:

               Michael has always made it a point to be there for the family. […]
               I myself have been the benefactor of Michael’s selflessness. My
               father passed away in 2009 and when I was growing up I made a
               lot of poor decisions. Michael became like an older brother.
               Helping me with all the things a young man might need help with.
               He took me to my road test to get my drivers license. When I was
               in the hospital Michael would come visit me on his way to and
               from work. […] He always encourage[d] me to be the best that I
               can be. He is an easy example of someone to look up to. A
               professional who serves his community, a loving husband, and a
               great father.

(Exhibit M).

       Daryl Singh, who is married to one of Mr. Bonanno’s cousins, similarly writes:

               Michael J. Bonanno is the type of individual that you would want
               inside your corner. […] When I first joined the military in 2004,
               neither my wife nor I had anything. Michael was the first person
               who was willing to help us move from New York to North
               Carolina. He put the family first, and made sure that we were set
               up, and had our feet underneath us before he headed back home.
               As a young Private in the military and just being married, we were
               unsure what to expect from our first duty station. We didn’t know



                                               11
       Case 1:18-cr-00427-PGG Document 104 Filed 07/09/19 Page 16 of 31




               anyone in the area, and didn’t have any family for miles. But
               Michael was there, he was the family that we needed during that
               troubling time.

               Jump forward to 2007, I deployed to Afghanistan in support of
               Operation Enduring Freedom, and my daughter was born. Due to
               the time of the war and mission, I was not able to be with my wife
               when my daughter was born, however, Michael was the first
               person to come by to make sure that family, to include my son,
               was doing good and assisted in any way, shape or form. He’s the
               type of individual that puts family first, and always willing to go
               out of his way to assist.

(Exhibit N).

       And more recently, Mr. Bonanno has taken on the role of care-giver to his wife’s father.

According to Mr. Bonanno’s sister-in-law Michelle DiNaso:

               Besides taking care of his immediate family, Michael takes care of
               my ailing father. He takes my dad to all his doctor appointments,
               takes him for breakfast a couple of times a week and sits with him
               as a companion. There also have been many times in the past
               couple of years my dad has called Michael for help due to falling
               in the house. During those times Michael was the only person able
               to take my father to the hospital for proper care. Recently my dad
               fell and broke his arm, Michael is the one who took him to the
               emergency room. Michael makes sure my father is up to date on all
               of his doctor appointments, medications, as well as hygiene. My
               father relies on Michael.

(Exhibit O).

       This is echoed by Donna Bonanno: “For the past 5 years my father’s health has been

declining. It’s Michael that takes him to all his doctor’s appointments. It’s Michael that knows

which medication my father is required to take. Michael calls my dad every day to make sure he

has everything he needs and if he doesn’t, Michael is the first one to run to the store and pick up

whatever it is that my father wants.” (Exhibit B).

       Each letter of the dozens comes together to explain a common theme: Mr. Bonanno is a

man who has devoted his life to family and community. He has shown himself to be especially



                                                12
         Case 1:18-cr-00427-PGG Document 104 Filed 07/09/19 Page 17 of 31




dependable when people have no one else to turn to for a favor. The examples are countless of

Mr. Bonanno’s generosity of spirit and kind and compassionate nature. They show that he is at

heart a good and caring man who strives to help others, and asks for nothing in return.



b.       Nature & Circumstances of the Offense

         As he approaches his sentencing, Mr. Bonanno continues to accept full responsibility for

the crime he committed.

         By way of explanation, and not excuse, the circumstances surrounding Mr. Bonanno’s

participation in the instant offense are mitigating, and underscore the aberrational nature of the

crime.

         In or around November 2016, Mr. Bonanno ran into co-defendant Domenic Aiello at the

Staten Island Mall. The two men had been friends 20 years earlier, but Mr. Bonanno had not seen

Aiello in many years. The two men made plans to reconnect soon after. Over coffee, Aiello told

Mr. Bonanno that he was going through a very difficult time; he was getting divorced and his

personal bank accounts had been frozen as part of the divorce proceedings. He confided to Mr.

Bonanno that he was having trouble coming up with the funds for housing and food, among

other things. Mr. Bonanno, despite not having seen his friend in many years, felt compelled to

help. Out of the goodness of his heart, Mr. Bonanno trusted Aiello and agreed to loan him

money.

         At first, he gave Aiello several thousand dollars from a personal line of credit that he

maintained at a bank in Staten Island. Not long after, Aiello came back to Mr. Bonanno asking

for more money. Mr. Bonanno, however, did not have more money to give Aiello. Aiello, who

was homeless and living out of a hotel, then suggested to Mr. Bonanno that in return for Mr.

Bonanno taking cash advances on his credit cards and giving the cash to Aiello, Aiello would


                                                 13
       Case 1:18-cr-00427-PGG Document 104 Filed 07/09/19 Page 18 of 31




pay some of Mr. Bonanno’s bills from an account he had access to following his father’s death.

Mr. Bonanno, trusting an old friend, agreed. Over the course of the following three months, Mr.

Bonanno gave Aiello approximately $15,000 in cash, most of which he withdrew as cash

advances on his credit cards.

       In exchange, for the cash provided by Mr. Bonanno, Aiello made a number of telephone

payments to Mr. Bonanno’s credit cards and mortgage, and gave Mr. Bonanno a number of

purported “rent” checks, from a property his late father had reportedly owned. In truth, the

account information used by Aiello to make the payments to Mr. Bonanno’s accounts was stolen,

as were the reported rent checks. Shortly after each payment or each deposit, the payments were

reversed, and the checks were returned unpaid. As a result, Mr. Bonanno’s credit card debt began

to rise, and some of his cards became overdrawn, and were eventually closed. Each time he

asked Aiello what was happening, Aiello always had a ready-made excuse. Nonetheless, Mr.

Bonanno wanted to give his old friend the benefit of the doubt. This is consistent with the man

described in many of the letters to the Court.

       According to Vincent Marasia: “I believe that at times, Michael has been blindsided by

his good intentions and desire to help others to the point of only seeing the person in need, versus

the character of that person. His fault is helping others to the point of sometimes being naïve

although kind and generous.” (Exhibit P).

       This is echoed by Dr. Stephen Wakschal, a licensed clinical therapist, who has been

treating Mr. Bonanno since December 2018: “During his course of treatment, I have come to

know and understand Mr. Bonanno as an individual who, like most law enforcement

professionals, has the tendency to put others first, above his own needs, and puts him at risk for

unintended consequences.” (Exhibit Q).




                                                 14
        Case 1:18-cr-00427-PGG Document 104 Filed 07/09/19 Page 19 of 31




        I strongly believe that Mr. Bonanno’s traumatic childhood served to create a

characteristic that hurt him as he tried to deal with Aiello, who was a master manipulator. Mr.

Bonanno, from the time he was a small boy, always had to step up and help his parents and

siblings in the face of his parents’ alcoholism and their financial limitations. He became a

somewhat of a protector. Never the smartest guy in the room, Mr. Bonanno always worked hard

to help and be there for others. This characteristic was positive in that it led to his helping deal

with the students as a paraprofessional, and to his serving and protecting as an NYPD officer.

Sadly, it was also negative, as Mr. Bonanno often has been taken advantage of by others. He has

demonstrated that he is the kind of man who literally would give a stranger the shirt off his back.

So when Mr. Aiello reconnected with Mr. Bonanno, he had found the perfect mark. He peppered

Mr. Bonanno with a story about his dead father, needy children, homelessness and despair.

Bonanno was, of course, hooked and immediately made it a life’s mission to help a friend in

need.

        It was only after Aiello’s payments were repeatedly returned that Mr. Bonanno began to

grow suspicious; while he did not actually know that the funds being deposited to his accounts

and applied to his credit cards were stolen, the number of red flags eventually reached a point

where the reason Mr. Bonanno didn’t actually know is because he consciously avoided knowing.

This was especially true once Aiello began making large payments to Mr. Bonanno’s mortgage,

which far exceeded the value of the money he had given Aiello.

        In the end, the total value of the attempted payments over the approximate three month

period of the offense was $1,457,642. This forms the basis of the Guidelines calculation in this

case. While I stand by the Guidelines analysis recommended by our plea agreement, I believe

this number overstates the seriousness of Mr. Bonanno’s offense conduct for two principled




                                                15
       Case 1:18-cr-00427-PGG Document 104 Filed 07/09/19 Page 20 of 31




reasons: (1) that number includes multiple attempts to pay the same bills over and over; each

time a payment was reversed, another attempt was made to pay the same bill, often times for a

higher amount to encompass interest and penalties associated with the prior reversed payment; in

a sense, this would seem to double count payments when considering the intended loss; and (2)

at the end of the day, the actual losses attributable to Mr. Bonanno are $15,686.22, which does

not account for the more than $15,000 Mr. Bonanno provided to Aiello, or the thousands of

dollars in fees, expenses, and interest that Mr. Bonanno suffered to provide Aiello with the cash

that he requested. In the end, far from profiting from this crime, Mr. Bonanno lost money from

his participation, and his family’s finances will be affected for years to come.

       The dollar value of the attempted payments drives the Guidelines calculation. The

difference between the intended loss and the actual loss, is a difference of 10 offense levels (the

difference between a 14-level increase for a loss in excess of $550,000 and a 4-level increase for

a loss in excess of $15,000). While we don’t dispute the accuracy of the Guidelines calculation in

the plea agreement, we instead offer this view under a §3553(a) (circumstances of the offense)

analysis. Without those 10 offense levels, Mr. Bonanno’s advisory sentencing range would be 8-

14 months in sentencing Zone B, which I submit would be consistent with the requested

sentence.

       None of this is intended to justify or excuse Mr. Bonanno’s misconduct, and he

understands that he is solely to blame for his choices. However, there is no doubt that Mr.

Bonanno’s intentions started out as noble and he was lied to and tricked. He subsequently made a

terrible decision to bury his head in the sand, and he ruined his and his family’s life as they knew

it. Nonetheless, he has learned a very important lesson, and his misconduct represents an

aberration in a life underscored by hard work and sacrifice for others.




                                                 16
       Case 1:18-cr-00427-PGG Document 104 Filed 07/09/19 Page 21 of 31




                        III. Remaining Factors of 18 U.S.C. § 3553(a)

a.     The Need for the Sentence Imposed to Reflect the Seriousness
       of the Offense, to Provide Just Punishment, to Avoid Unwarranted
       Sentence Disparities, and to Promote Respect for the Law

       As the Court reflects upon the person being sentenced, I urge Your Honor to consider that

the requested sentence will reflect the seriousness of the offense, promote respect for the law,

provide just punishment, and avoid unwarranted sentence disparities.

       Ms. Bonanno’s misconduct is not a fair representation of his character. He has proven to

a community of people that he is a kind and caring person who, despite a rough life growing up,

is always willing to give his time, his energy and his money so that someone else can have it

better than he did.

       Lucy Accardo, who has known Mr. Bonanno for more than 30 years, describes him as

someone who is “always willing to go above and beyond for others and never expects anything

in return. His passion for life, for people and for family and community is like very few people

that I have ever met in my lifetime[].” (Exhibit R).

       Robert Kane, who has known Mr. Bonanno for more than 20 years, similarly shares:

“Michael Bonanno has proven to me time and time again to be a person of sincere disposition, a

doting husband and loving father, and an integrity of character beyond reproach.” (Exhibit S).

       According to Aaron Bastedo: “I have always known Michael to be a sincere, caring,

dedicated, generous and trusting person in every aspect of his life. Michael has been a fine

upstanding citizen and has qualities that every person should strive to have and I am proud to

know him […].” (Exhibit J).




                                                17
           Case 1:18-cr-00427-PGG Document 104 Filed 07/09/19 Page 22 of 31




           Joan Riley-Hausknecht describes Mr. Bonanno as “a good decent man who has brought

so much love and happiness to those that know him. […] Everyone that knows him loves him

and enjoys being around him.” (Exhibit T).

           Matthew Morelli, a friend of Mr. Bonanno’s who also attends Holy Child Parish in Staten

Island, shares: “I’ve heard his prayers over the years and know that his heart is pure. He

selflessly prays for anyone in need. He shows true empathy for others and he would give the shirt

off his back to someone in need. I’ve witnessed him giving to the poor in church and on the

street. […] He truly serves his family, friends and community.” (Exhibit U).

           And Lisa Bastedo, another of Mr. Bonanno’s sisters-in-law, shares: “Michael has a heart

of gold and tries to help everyone he comes in contact with that needs it. He never turns his back

on anyone and is always a positive person to be around. If I had to choose one person for a

second chance it would be Michael Bonanno. […] He is the most stand up honest person I ever

met.” (Exhibit V).

           The letters written on Mr. Bonanno’s behalf demonstrate that there is a community of

people who love and support him. 1 The consistent themes woven throughout the various letters

of support highlight Mr. Bonanno’s kindness, his empathy, his generosity, and his loyalty. These

family and community members know how serious this case is, and that the law carries the

power to incarcerate him, yet they ask for leniency, because they know that there is much more

to Mr. Bonanno than this case.

           The requested sentence will provide just punishment for the offense. For its part, the

United States Sentencing Commission has noted that “dwindling prison space should be reserved

for the most serious and dangerous offenders, necessitating a reconsideration of alterative


1
    Additional letters not quoted herein are attached as Exhibit CC.



                                                            18
        Case 1:18-cr-00427-PGG Document 104 Filed 07/09/19 Page 23 of 31




sanctions for first-time and nonviolent offenders.” Alternative Sentencing in the Federal

Criminal Justice System, United States Sentencing Commission, January 2009, pg. 1.

        Requiring Mr. Bonanno to comply with the mandates of the Probation Office for the next

three years, including eight months during which he will be confined to his home, still sends a

powerful message to the community that crime will not be tolerated. See Gall v. United States,

552 U.S. 38, 48-9 (2007) (describing probation as a punishment that “severely restricts an

individual’s liberty”); quoting United States v. Knights, 534 U.S. 112, 119 (2001) (“[probationers

are] subject to several standard conditions that substantially restrict their liberty”); Griffin v.

Wisconsin, 483 U.S. 868, 874 (1987) (“[probationers] do not enjoy the absolute liberty to which

every citizen is entitled”).

        Further, in addition to the obvious consequences Mr. Bonanno will face as a result of the

requested sentence, he will also face numerous collateral consequences, including: “ineligibility

for federal welfare benefits, public housing, student loans, and employment opportunities, as

well as various forms of civic exclusion, such as ineligibility for jury service and felon

disenfranchisement.” Michael Pinard, Collateral Consequences of Criminal Convictions:

Confronting Issues of Race and Dignity, 85 N.Y.U. L. Rev. 457, 459 (2010).

        In an opinion by District Judge Frederick Block of the Eastern District of New York (15-

CR-18, Doc. No. 43), he underscores that the effects of these collateral consequences can be

devastating. As Professor Michelle Alexander has reminded us, “[m]yriad laws, rules, and

regulations operate to discriminate against ex-offenders and effectively prevent their

reintegration into the mainstream society and economy. These restrictions amount to a form of

'civi[l] death' and send the unequivocal message that 'they' are no longer part of ‘us.’” Michelle

Alexander, The New Jim Crow 142 (2010).




                                                19
        Case 1:18-cr-00427-PGG Document 104 Filed 07/09/19 Page 24 of 31




       Additionally, as a result of his conviction, Mr. Bonanno has already lost a career that he

loves and that he aspired to do his whole life, a career that for the better part of two decades has

defined who he is. He will no longer be able to serve the community as a police officer for the

rest of his life. As Donna Bonanno shares in her letter: “[a]t times my husband feels that he has

lost everything (being NYPD detective).” (Exhibit B).

       Given these significant collateral consequences, I submit that Ms. Bonanno does not need

to be imprisoned to be punished. He has had a challenging life. He grew up in poverty to

alcoholic parents. He has worked hard to earn everything he has had in life. He has made

tremendous sacrifices in service to his family and community. He is a kind and generous person

who has always done what he can for the people in his life. Under the unique circumstances of

this offense, Mr. Bonanno made a profound mistake that will follow him for the rest of his life.

He has already paid a heavy price for his misconduct.

       On balance, no good would come from incarcerating this particular defendant under these

particular circumstances. The people who will be affected most if Mr. Bonanno goes to prison

will be his family, especially his young children and his father-in-law, who depend on him every

day.

       According to Aaron Bastedo: “Michael is, and has been, an essential figure to his family

and friends. Without him being home to do all the great things he does as a father, husband,

brother and friend, will have a long lasting detrimental effect on those around him and be near

impossible to fill or replace, even for a short period of time.” (Exhibit J).

       This same sentiment is echoed by the Jannuzzi family: “Michael is [] a dedicated father,

with all three kids at important stages of their lives. […] It would have a drastic negative effect

on all three children if they don’t have their father around.” (Exhibit W).




                                                  20
           Case 1:18-cr-00427-PGG Document 104 Filed 07/09/19 Page 25 of 31




           Finally, the requested sentence would not result in a disparity. An evaluation of the

Sentencing Commission’s sourcebook 2 is revealing in this regard. Of the 3,458 defendants

sentenced in the Second Circuit in 2018, only 1,130 (32.7%) received a within-the-guidelines

sentence, while 1,544 (44.7%) received a non-government sponsored below guidelines sentence.

(See Exhibit X). And of the 1,438 defendants sentenced in the Southern District of New York,

only 367 (25.5%) received a within-the-guidelines sentence, while 821 (57.1%) received

sentences below the guidelines minimum sentence based solely on Booker and the factors of 18

U.S.C. §3553(a). (See Exhibit X).

           While every case presents different facts and circumstances, given the unique nature and

circumstances of Mr. Bonanno’s offense, his remorse and acceptance of responsibility, and the

significant collateral consequences he faces, the requested sentence would not represent a

disparity in sentencing.



b. The Requested Sentence Can Provide Adequate Deterrence, and
   Protect the Public from Future Offenses by Mr. Bonanno

           A three-year term of probation with eight months of home confinement and hundreds of

hours of community service can provide adequate general and specific deterrence.

           The available empirical evidence does not support a finding that incarceration leads to

increased deterrent effects, regardless of the type of crime. See Andrew von Hirsch et al.,

Criminal Deterrence and Sentence Severity: An Analysis of Recent Research (1999) (concluding

that “correlations between sentence severity and crime rates . . . were not sufficient to achieve

statistical significance,” and that “the studies reviewed do not provide a basis for inferring that

increasing the severity of sentences generally is capable of enhancing deterrent effects”);
2
    See United States Sentencing Commission Sourcebook of Federal Sentencing Statistics for Fiscal Year 2018.



                                                         21
       Case 1:18-cr-00427-PGG Document 104 Filed 07/09/19 Page 26 of 31




Michael Tonry, Purposes and Functions of Sentencing, 34 Crime and Justice: A Review of

Research 28-29 (2006) (“[I]ncreases in severity of punishments do not yield significant (if any)

marginal deterrent effects. . . . Three National Academy of Science panels, all appointed by

Republican presidents, reached that conclusion, as has every major survey of the evidence.”).

       While we appreciate the need for general deterrence, it appears to be primarily in the

certainty of punishment, not its severity, that deterrent power lies. See Steven N. Durlauf &

Daniel S. Negin, Imprisonment and Crime: Can Both be Reduced?, 10 Criminology & Pub. Pol'y

13, 37 (2011); See Valerie Wright, Sentencing Project, Deterrence in Criminal Justice:

Evaluating     Certainty    v.    Severity    of        Punishment   8   (2010),   available    at

http://www.sentencingproject.org/doc/Deterrence%20Briefing%20.pdf.

       Studies show that the same is true of specific deterrence; except for the incapacitation

effect of incarceration, there is little apparent correlation between recidivism and a term of

imprisonment. See David Weisburd et al., Specific Deterrence in a Sample of Offenders

Convicted of White-Collar Crimes, 33Criminology 587 (1995)(finding no difference in

deterrence for white collar offenders between probation and imprisonment); Donald P. Green &

Daniel Winik, Using Random Judge Assignments to Estimate the Effects of Incarceration and

Probation on Recidivism among Drug Offenders, 48 Criminology 357 (2010) (study of over a

thousand offenders whose sentences varied substantially in prison time and probation found that

such variations “have no detectable effect on rates of re-arrest,” and that “[t]hose assigned by

chance to receive prison time and their counterparts who received no prison time were re-

arrested at similar rates over a four-year time frame”).

       Respectfully, Mr. Bonanno is a low-risk offender who does not need to be incapacitated

to be deterred. Social science research indicates low recidivism rates for offenders like Mr.




                                                   22
       Case 1:18-cr-00427-PGG Document 104 Filed 07/09/19 Page 27 of 31




Bonanno with no prior criminal history. In 2004, the United States Sentencing Commission

(“U.S.S.C.”) issued a report as part of its research series on the recidivism of federal guidelines

offenders entitled: Recidivism and the ‘First Offender”: A component of the Fifteen Year Report

on the U.S. Sentencing Commission’s Legislative Mandate, United States Sentencing

Commission, May 2004. (See Exhibit Y). In its report, the U.S.S.C. notes:

                 The ‘first offender’ philosophy in sentencing policy generally
                 encourages lower sentences for offenders who have little or no
                 prior criminal conduct. This philosophy, which can be derived
                 directly from the guidelines’ Chapter Four introductory
                 commentary, postulates that first offenders are less culpable and
                 less likely to re-offend. As such, they are deserving of reduced
                 punishment.

(Exhibit Y, p. 1); see also 28 U.S.C. § 994(j).

       The U.S.S.C. found that offenders with zero criminal history points have a recidivism

rate of only 11.7% (compared with a recidivism rate of 22.6% for offenders with one criminal

history point, and 36.5% for offenders with two or more criminal history points). (See Exhibit Y,

p. 13-14, 26).

       More specifically, among the category of offenders with zero criminal history points,

those offenders who have never been arrested have the lowest recidivism rate at only 6.8%

(compared with a recidivism rate of 17.2% for offenders with a history of arrest but no

conviction, and 8.8% for offenders with a history of arrest and conviction for only “never-count”

offenses specified under §4A1.2(c)(2)). (See Exhibit Y, p. 14, 26).

       The U.S.S.C. notes:

                 Its low recidivism rate makes first offender group A stand out.
                 Recall that group A offenders have no prior criminal events, not
                 even a prior arrest.

(Exhibit Y, p. 14).




                                                  23
       Case 1:18-cr-00427-PGG Document 104 Filed 07/09/19 Page 28 of 31




       Mr. Bonanno falls squarely within offender group A; prior to this case, he had never

before been arrested, or had any interaction with the criminal justice system. Far from it, he

served his community admirably as a NYPD officer. And since his arrest 17 months ago, Mr.

Bonanno has remained in full compliance with all of the conditions of his release. Absent this

terrible error in judgment, he has lived a thoroughly law abiding life underscored by hard work

and sacrifice for others. And he has learned a very difficult lesson from this experience and will

carry it with him for the remainder of his life.

       For a variety of reasons, including Mr. Bonanno’s personal history, the positive steps he

has already taken to reinvent himself while on pretrial supervision, and the support he will have

from a large community of family and friends, I do not believe that Mr. Bonanno presents any

danger of reoffending.

       Dr. Stephen Wakschal, the clinical psychologist who has been treating Mr. Bonanno for

the past eight months, also believes that Mr. Bonanno does not present a danger of re-offending.

According to Dr. Wakschal:

               As a licensed New York State clinical psychologist, holding 3
               Master’s degrees and a Ph.D. from Columbia University with a
               career that has spanned over 40 years working in both the public
               and private sector, I feel confident in my strong clinical opinion
               that Mr. Bonanno’s recent legal struggles are an aberration and in
               no way are representative of the person he is.

(Exhibit Q).

       Mr. Bonanno has committed himself to moving forward in the wake of this case, and to

finding ways to continue to be a productive contributor to his family and community. He is

committed to continuing treatment with Dr. Wakschal for the foreseeable future. He also has

explored several different career possibilities. Since being terminated from the NYPD in

February, Mr. Bonanno has worked providing corporate security, in a similar capacity to what he



                                                   24
            Case 1:18-cr-00427-PGG Document 104 Filed 07/09/19 Page 29 of 31




was able to do to supplement his NYPD pay (see Exhibit Z), he shadowed a delivery route for a

candy distributor in New Jersey and he has worked with a friend who owns a vegan catering

company so that he can learn the ropes of the food service industry in the hopes of starting his

own vegan food truck. He even attended classes and received his qualifying certificate in food

protection from the NYC Department of Health. (See Exhibit AA). He has also continued to be

the primary caretaker of his father-in-law, who depends on Mr. Bonanno for most aspects of his

daily living.

            He has shown that he is both capable of, and intent on, living a law-abiding life. I believe

that a prison term would only interrupt the progress Mr. Bonanno has already made in reshaping

his life.

            Mr. Bonanno has also continued to demonstrate how remorseful he is for the choices that

he made and that he remains someone on whom others can count for support. According to Brian

Sharkey: “Michael Bonanno expressed a deep sense of remorse in making such a serious mistake

and I believe in his ability to pay his debt to society. […] Michael Bonanno has always been an

upright character in the community. […] Despite the current case, I still believe Michael

Bonanno to be an honorable individual, a valuable member of my community, and a good human

being. […] I believe that […] he will emerge a better person […].” (Exhibit BB).

            And Donna Bonanno shares an illustrative example that Mr. Bonanno is still the kind,

compassionate man he was prior to this offense: “Recently, my neighbor fell ill. Even with the

difficult time Michael is presently going through, he supported the family. Michael drove the

neighbor’s wife to the hospital and when it snowed he shoveled their sidewalk and drive way for

them. When Michael would go to the store, he made sure he called our neighbors to see if they




                                                    25
       Case 1:18-cr-00427-PGG Document 104 Filed 07/09/19 Page 30 of 31




needed anything. Through hard times, Michael is still true to who he is, a wonderful and caring

man.” (Exhibit B).

       Respectfully, the public does not need protection from Mr. Bonanno. His lifetime of

sacrifice and service, history of hard work, care and compassion for others, remorse and

anticipated supervision, all make him unlikely to reoffend.

       Therefore, for all these reasons, a sentence of three years of probation with eight months

of home confinement and 300 hours of community service can keep Mr. Bonanno with his wife

and children and earning an income to help support them while satisfying the goals of

sentencing.




                                               26
         Case 1:18-cr-00427-PGG Document 104 Filed 07/09/19 Page 31 of 31




                                      IV. Conclusion


         On behalf of Mr. Bonanno and his family, I thank the Court for taking the time to

consider our sentencing submission. We look forward to addressing the Court at the time of

sentencing.

Dated:         New York, New York
               July 9, 2019


                                                        Respectfully submitted,


                                                        /s/ Edward V. Sapone
                                                        Edward V. Sapone


cc:      A.U.S.A. Nicolas Roos
         A.U.S.A. Danielle Sassoon




                                            27
